DETAILED ACTION
1. Applicant's responses, filed 16 December 2021 and 18 January 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 3, 14, 16, 18, 20 and 24 are cancelled.
Claims 1-2, 4-13, 15, 17, 19, 21-23 and 25-26 are currently pending.
Claims 6-11, 17, 19, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 April 2021.
Claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are under examination herein.
Claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are rejected.
Claim 26 is objected to.

Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/147,545 filed 14 April 2015 and U.S. Provisional Application No. 62/147,555 filed 14 April 2015. 
It is noted that claims 1, 12 and 21, and those claims dependent therefrom recite “detecting, in a biological sample from a patient having OV, indicators of differential expression, 
The claim to the benefit of priority to U.S. Provisional Application No. 62/147,545 filed 14 April 2015 is acknowledged. Therefore, the effective filing date of the invention is 14 April 2015.

Information Disclosure Statement
5. The Information Disclosure Statements filed on 23 July 2021 and 16 December 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
6. The drawings filed 18 January 2022 are accepted. 

Specification
7. The objection to the specification is withdrawn in view of the amendments filed 16 December 2021 and 18 January 2021. 

Claim Objections
8. The objections to claims 1, 4-5, 12-13 and 21-22 are withdrawn in view of the claim amendments filed 16 December 2021. 

9. Claim 26 objected to because of the following informalities: “based a combination” in line 2 should be “based on a combination”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. The rejection of claims 1-2, 4-5, 12-13, and 15 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 16 December 2021.

11. Claims 21-22 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claim 21, and those claims dependent therefrom, recite “wherein the predicted length of survival or the predicted response to chemotherapy is determined by: (1) detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, and SEQ ID NO: 96; (b) amino acid sequences encoded by the at least two nucleic acid sequences of (a); or (c) at least two microRNA sequences selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO:78, SEQ ID NO: 79, and SEQ ID NO: 80; (2) applying a tensor decomposition algorithm to generate a weighted sum based on the value of the indicators of differential expression; and (3) determining, based on the weighted sum, a predicted length of survival of the patient or a predicted clinical response to chemotherapy for the patient”.  It is unclear if these steps are required to be performed as part of the claimed method in the administering step or if these steps are not required to be performed within the metes and bounds of the invention and merely serve as product-by-process limitations on the predicted length of survival or a predicted clinical response to chemotherapy that were utilized to previously the predicted length of survival or predicted clinical response to chemotherapy before using this data in the claimed invention. For examination purposes, it is interpreted that the instant claims do not require performing the above recited steps within the metes and bounds of the claimed invention and instead merely recite product-by-process limitations on the data identifying a predicted length of survival or a predicted clinical response to chemotherapy. It is suggested that if Applicant intends to have these limitations be performed as part of the claimed method then the claims should be amended to recite these limitations as active steps in the claimed method.

Response to Arguments
12. Applicant’s arguments on pg. 14, para. 2 to pg. 15, para. 1 of Applicant’s Remarks regarding grounds of rejection under 35 U.S.C. 112(b) have been fully considered but are moot because they pertain to grounds of rejection that are withdrawn in view of the claim amendments.

13. Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. Applicant asserts that amended claim 21 meets the requirements for .

35 USC § 112(d)
13. The rejection of claims 13 and 15 under 35 U.S.C. 112(d) is withdrawn in view of the claim amendments filed 16 December 2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14. Claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and/or a law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1
Claim 1 recites applying a tensor decomposition algorithm to generate a weighted sum based on the value of the indicators of differential expression; and determining, based on the weighted sum, a predicted length of survival of the patient or a predicted clinical response to chemotherapy for the patient.
Claim 4 recites wherein differential expression for the nucleic acid sequences is differential copy numbers of nucleic acid sequences in cancer cells relative to normal cells.
Claim 5 recites wherein the differential copy number is an increase in copy number in cancer cells relative to normal cells.
Claim 12 recites applying a tensor decomposition algorithm to generate a weighted sum based on the value of the indicators of differential copy numbers; and determining, based on the weighted sum, a predicted length of survival of the patient or a predicted clinical response to chemotherapy for the patient.
Claims 2 and 21 recite that the administration of a treatment is based on a predicted length of survival or a predicted clinical response to chemotherapy, which implicitly requires making a decision on the treatment to administer based on a predicted length of survival or a predicted clinical response to chemotherapy.
Claims 22 and 26 recite further limitations on the process by which the predicted length of survival or predicted clinical response to chemotherapy was previously determined. 
The recitations for applying a tensor decomposition algorithm to generate a weighted sum based on the value of the indicators of differential expression is a textual replacement for a specific series of mathematical calculations and formulas to be used when carrying this claimed step. Specifically, when viewed in the broadest reasonable interpretation in light of the 
The limitations for estimating a predicted length or survival or predicted clinical response to chemotherapy, deciding on a treatment based on the predicted length of survival or predicted clinical response and comparing copy number values to reference values are similar to the concepts of collecting and comparing known information in Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011), a mental process that a neurologist should follow when testing a patient in In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982), and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind. Therefore, these limitations fall under the “Mental process” groupings of abstract ideas. 
In addition, the claims recite a correlation between the copy numbers of genes in cells with the predicted survival or clinical response to chemotherapy that is similar to the correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) and the natural relationship Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to insignificant extra-solution activity or mere instructions to apply the recited judicial exception via a generic treatment. Specifically, the claims recite the following additional elements:
Claim 1 recites detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of (a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80.
Claim 12 recites detecting, in a biological sample from a patient having OV, indicators of differential copy numbers, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group 
Claim 13 recites wherein the nucleic acid sequences are selected from SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, SEQ ID NO: 70; or SEQ ID NO: 56, SEQ D NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27.
Claim 15 recites wherein copy numbers of the nucleic acid sequences are selected from SEQ ID NO: 56, SEQ ID NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27; SEQ ID NO 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, or SEQ ID NO: 70.
Claims 2 and 21 recite administering a treatment to the subject/patient having OV.
The steps for detecting indicators of differential expression equate to mere data gathering activity as these steps equate to steps of performing clinical tests to obtain input for an equation or determining the level of biomarkers in a biological sample that the courts have identified as mere data gathering activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012). The step for administering a treatment does not recite a “particular” treatment as there is no indication of the type of treatment that is applied that would have more than a nominal or insignificant relationship to the exception. Rather, these limitations equate to a step of “administering a Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic way or well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claim 1 recites detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of (a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80.
Claim 12 recites detecting, in a biological sample from a patient having OV, indicators of differential copy numbers, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, 
Claim 13 recites wherein the nucleic acid sequences are selected from SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, SEQ ID NO: 70; or SEQ ID NO: 56, SEQ D NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27.
Claim 15 recites wherein copy numbers of the nucleic acid sequences are selected from SEQ ID NO: 56, SEQ ID NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27; SEQ ID NO 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, or SEQ ID NO: 70.
Claims 2 and 21 recite administering a treatment to the subject/patient having OV.
The limitation for administering a treatment equates to mere instructions to apply the judicial exception in a generic way because the treating step is so generically recited. There is no indication of a particular type of treatment that is applied or how the administration of the treatment is affected by the predicted length of survival or predicted clinical response to chemotherapy for the patient. MPEP 2106.05(f) discloses that mere instructions to apply the judicial exception cannot provide an inventive concept to the claims. Regarding the steps for detecting the indicators of differential expression, the instant specification discloses that the expression values are determined using Affymetrix microarray probes in para. [00313], which are commercially available probe sets. Furthermore, the courts have indicated that determining the level of a biomarker by any means or detecting DNA or enzymes in a sample are well-Step 2B: No). As such, claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are not patent eligible.

Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. 
15. Applicant asserts that the administration of treatment does not fall within any of the categories of judicial exception and none of the examples in the MPEP support the contention that administering a treatment can be considered a mental process (pg. 17, para. 5 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, the administration of the treatment itself is considered to be an additional element. However, claims 2 and 21 recite administering a treatment based on the predicted length of survival or the predicted clinical response of the subject. This limitation implicitly requires making a decision on the treatment to administer based on a predicted length of survival or a predicted clinical response to chemotherapy in order to perform the administration step as claimed. This implicit decision of making a treatment decision is the abstract idea recited in the claims, not the administration of the treatment itself. MPEP 2106.04.II.A.1. sets forth that an exception can be recited in a claim either explicitly or implicitly. Therefore, an implicit recitation of a judicial exception still results in a finding that the 

16. Applicant asserts that the contention that “administering a treatment equates to mere instructions to apply the judicial exception in a generic way because the treating step is so generically recited” is improper because it disregards the language of the claims and is a gross oversimplification (pg. 17, para. 6 to pg. 18, para. 1 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04(d)(2) sets forth the factors for determining whether or not the claims recite a particular treatment or prophylaxis that integrates the recited judicial exception into a practical application. Furthermore, this section of the MPEP specifically states: 
“The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.”
The instant claims merely recite administering a treatment without any indication what that treatment. Rather, this treatment can be any suitable treatment. Therefore, in accordance with the MPEP, this claimed treatment step is not particular and is instead merely instructions to apply the exception in a generic way.

17. Applicant asserts that the focus of the claims in on a specific improvement in computer capabilities similar to Enfish due to the recitation of applying a tensor decomposition algorithm that is a computer-based solution to a computer-based problem of inefficient tensor processing (pg. 18, para. 3). This argument is not persuasive.
MPEP 2106.05(a).I sets forth:
“It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).”
	The broadest reasonable interpretation of the instant claims is not limited to computer implementation. There are no limitations in the claims that require that the process is even performed in a computer environment. Furthermore, there is no indication that the tensor decomposition calculations cannot be carried out with pen and paper beyond Applicant’s assertion that the calculations are computer based. Applicant is reminded arguments of counsel cannot take the place of evidence in the record.

	18. Applicant asserts that the human mind is not capable of processing large quantities of data with linear algebra (pg. 18, para. 3 to pg. 19, para. 1 of Applicant’s Remarks). This argument is not persuasive.
	This argument is not commensurate in scope with the claimed invention. As claimed, the broadest reasonable interpretation of the claimed invention requires the analysis of expression 

19. Applicant asserts that the claims recite a specific rules-based approach not found in the prior art and thus the claims do not pre-empt any broad underlying idea but instead recite specific rules, including the tensor decomposition algorithm that cover a particular solution to a problem (pg. 19, paras. 3-5 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04.I sets forth:
“While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016); BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1350-52, 119 USPQ2d 1236, 1243-44 (Fed. Cir. 2016).

Therefore, merely the fact that an abstract idea is new or the absence of complete preemption does not demonstrate that a claim is patent eligible. Rather, the questions of preemption are resolved by the application of the two part framework. In order to demonstrate that the claims recite a particular solution to a problem, Applicant must demonstrate that the improvement is realized outside of the judicial exception itself and either reflected or presented in the additional elements (see MPEP 2106.04(d) and 2106.05(a)). Applicant’s arguments presented here do not provide any indication of how any improvement or particular solution is reflected or implemented outside of the judicial exception itself.

Conclusion
20. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

21. It is noted that claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are free from the prior art for the same reasons set forth in the Office action mailed 16 July 2021.

E-mail Communications Authorization
22. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
23. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631